Citation Nr: 1038501	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-00 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk






INTRODUCTION

The Veteran served on active duty from November 1975 to November 
1978.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2005 rating decision in which the RO denied service 
connection for bilateral foot disability.  In December 2005, the 
Veteran filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in October 2006, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in December 2006.

In December 2006, the Veteran requested a hearing before a 
Decision Review Officer (DRO) at the RO.  An April 2007 letter 
informed him that his hearing was scheduled for May 2007.  
However, the Veteran was unable to attend the hearing and 
requested for it to be rescheduled.  A July 2007 letter informed 
the Veteran that his hearing was scheduled for August 2007.  In 
August 2007, the Veteran's mother informed the RO that he would 
be unable to attend the hearing.  

In September 2007, the Veteran requested that his DRO hearing, 
once again, be rescheduled.  A January 2008 letter informed the 
Veteran that his hearing was rescheduled for February 2008.  
Although the hearing notification was not returned by the U.S. 
Postal Service as undeliverable, the Veteran failed to report for 
the scheduled hearing, and has not requested rescheduling of the 
hearing.  As such, his DRO hearing request is deemed withdrawn.

For the reasons expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required. 

As a final preliminary matter, the Board notes that, in a March 
2008 letter to the RO, the Veteran raised the issues of reopening 
claims for service connection for bilateral ankle and knee 
disabilities, for service connection for Hepatitis C, and a for 
total disability rating based on individual unemployability due 
to service-connected disabilities (TDIU).  It does not appear 
that any of these issues have yet been addressed by the RO.  As 
such, these matters are not properly before the Board, and are 
thus referred to the RO for appropriate action.  


REMAND

In his December 2006 substantive appeal, the Veteran requested a 
hearing before a Veterans Law Judge at the RO.  He has not had 
any Board hearing in connection with this appeal.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  Because the RO schedules Board in-person 
and video-conference hearings at the RO, a remand of this matter 
for the requested Board hearing is warranted. 

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

The RO should schedule the Veteran for a 
Board in-person or video-conference hearing 
(whichever he chooses), in accordance with 
his December 2006 request.  The RO should 
notify the Veteran and his representative 
of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2009).  After the hearing, the claims file 
should be returned to the Board in 
accordance with current appellate 
procedures. 







The purpose of this REMAND is to afford due process and to 
accomplish additional development, and it is not the Board's 
intent to imply whether the benefits requested should be granted 
or denied.  The Veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


